In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                No. 02-19-00117-CV

IN THE INTEREST OF A.F., W.J., A.J.,       §    On Appeal from the 231st District
AND J.J., CHILDREN                              Court

                                           §    of Tarrant County (231-621373-17)

                                           §    September 24, 2019

                                           §    Opinion by Justice Birdwell

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed.     This court finds that the trial court’s termination

judgment is void.    The termination judgment is hereby vacated and the appeal

dismissed.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Wade Birdwell
                                          Justice Wade Birdwell